

115 HR 2900 IH: Synthetic Drug Prevention, Treatment, and Education Act
U.S. House of Representatives
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2900IN THE HOUSE OF REPRESENTATIVESJune 14, 2017Ms. Velázquez (for herself, Mr. Jeffries, Mr. Engel, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act with respect to the prevention and treatment of the use of
			 synthetic recreational drugs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Synthetic Drug Prevention, Treatment, and Education Act. 2.Synthetic recreational drugsTitle III of the Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Synthetic recreational drugs
 (a)StudyNot later than 1 year after the date of enactment of the Synthetic Drug Prevention, Treatment, and Education Act, the Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall—
 (1)complete a study on strategies for preventing and treating the use of synthetic recreational drugs (as identified pursuant to subsection (b)(3)), including best rehabilitation practices; and
 (2)submit a report to the Congress on the results of such study. (b)Database (1)In generalThe Secretary, in coordination with the Administrator of the Drug Enforcement Administration, shall establish and maintain a database of synthetic recreational drugs.
 (2)AvailabilityThe Secretary shall make the information in the database under paragraph (1) publicly available for use in preventing and treating the use of synthetic recreational drugs.
 (3)Identification of synthetic recreational drugsBeginning not later than 90 days after the date of the enactment of the Synthetic Drug Prevention, Treatment, and Education Act, for purposes of this section, the Secretary shall specify (and update as necessary) a list of substances, each of which shall satisfy the following criteria:
 (A)The substance is an analogue of a controlled substance (as defined in section 102 of the Controlled Substances Act).
 (B)The substance is not marketed as a drug (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act).
 (C)The substance is determined by the Secretary to be marketed for recreational human use, irrespective of claims to the contrary in the labeling and promotion of the substance.
							Each substance identified on the most recent list specified by the Secretary pursuant to this
			 paragraph is referred to in this section as a synthetic recreational drug.(c)Cannabimimetic agents
 (1)Outreach campaignNot later than 1 year after the date of enactment of the Synthetic Drug Prevention, Treatment, and Education Act, the Director, in collaboration with the Assistant Secretary for Mental Health and Substance Use, the Director of the National Institute on Drug Abuse, the Director of the National Institutes of Health, and the Administrator of the Drug Enforcement Administration, shall develop and implement a national outreach campaign to educate law enforcement personnel, State and local agencies, health care professionals, community health organizations, parents, youth, and other community members about preventing and treating the use of cannabimimetic agents.
						(2)Grants
 (A)In generalThe Director may make grants to Federally-qualified health centers for programs to increase public awareness about, and prevent and treat, the use of cannabimimetic agents.
 (B)PartnershipA Federally-qualified health center receiving a grant under subparagraph (A) for a program, may, to the extent such program is with respect to increasing awareness about, or preventing, the use of cannabimimetic agents, partner with a recipient of grant under section 1032 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1532) to carry out such elements of the program.
 (C)Maximum amountThe maximum amount of a grant under this section shall be $250,000. (D)Authorization of appropriationsTo carry out this paragraph, there is authorized to be appropriated $5,000,000 for the period of fiscal years 2018 through 2020.
 (d)DefinitionsIn this section: (1)The term cannabimimetic agent has the meaning given to that term in section 202(d)(2) of the Controlled Substances Act.
 (2)The term Federally-qualified health center has the meaning given to such term in section 1861(aa) of the Social Security Act.. 